Exhibit 10.4(b)
FORM OF
AMENDED AND RESTATED
CHANGE OF CONTROL AGREEMENT




AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT (this “Agreement”), dated
effective January 1, 2008 (the “Restatement Date”), between CenturyTel, Inc., a
Louisiana corporation (the “Company”), and ___________ (the “Employee”).


W I T N E S S E T H:


WHEREAS, the Company and Employee entered into a change of control agreement
(the “Original Agreement”) dated effective as of February 22, 2000 (the
“Agreement Date”);


WHEREAS, in connection with entering into the Original Agreement, the Board of
Directors of the Company (the “Board”) determined that (i) it was in the best
interests of the Company and its shareholders to take steps designed to retain
the services of the Employee and to assure the full dedication of the Employee,
free from personal distraction, in the event of an actual or pending change of
control of the Company, and (ii) the Original Agreement accomplished these and
other related objectives; and


WHEREAS, in order to ensure that the Original Agreement complies with Section
409A of the Internal Revenue Code of 1986 and the regulations promulgated
thereunder by the U.S. Department of the Treasury (the “Treasury Regulations”),
the Board has determined that it is necessary and appropriate to amend and
restate (i) various provisions in Article III of the Original Agreement relating
to the payment of benefits thereunder and (ii) certain other related provisions
and definitions;


NOW, THEREFORE, the parties agree to amend and restate the Original Agreement so
that it reads in its entirety as follows:




ARTICLE I
CERTAIN DEFINITIONS


1.1           Affiliate.  “Affiliate” (and variants thereof) shall mean a Person
that controls, or is controlled by, or is under common control with, another
specified Person, either directly or indirectly.


1.2           Beneficial Owner.  “Beneficial Owner” (and variants thereof), with
respect to a security, shall mean a Person who, directly or indirectly (through
any contract, understanding, relationship or otherwise), has or shares (i) the
power to vote, or direct the voting of, the security, or (ii) the power to
dispose of, or direct the disposition of, the security.


1.3           Cause.  (a)  “Cause” shall mean:


(i)           conviction of a felony;


(ii)           habitual intoxication during working hours;


(iii)           habitual abuse of or addiction to a controlled dangerous
substance; or


(iv)           the willful and continued failure of the Employee to perform
substantially the Employee’s duties with the Company or its Affiliates (other
than any such failure resulting from incapacity due to physical or mental
illness or the Employee’s termination of employment for Good Reason) for a
period of 15 days after a written demand for substantial performance is
delivered to the Employee by the Board which specifically identifies the manner
in which the Board believes that the Employee has not substantially performed
the Employee’s duties.
 
(b)           For purposes of this Section 1.3, no act or failure to act on the
part of the Employee shall be considered “willful” unless it is done, or omitted
to be done, by the Employee in bad faith and without reasonable belief that the
Employee’s action or omission was in the best interests of the Company or its
Affiliates.  Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board or upon the instructions of a senior
officer of the Company or based upon the advice of counsel for the Company or
its Affiliates shall be conclusively presumed to be done, or omitted to be done,
by the Employee in good faith and in the best interests of the Company or its
Affiliates.  Any termination by the Company or any of its Affiliates of the
Employee’s employment during the Employment Term (as defined in Section 1.8)
shall not be deemed to be for Cause unless the Employee’s action or inaction
meets the foregoing standard and until there shall have been delivered to the
Employee a copy of a resolution duly adopted by the affirmative vote of not less
than three-quarters of the entire membership of the Board at a meeting of the
Board called and held for such purpose (after reasonable notice is provided to
the Employee and the Employee is given an opportunity, together with counsel, to
be heard before the Board), finding that, in the good faith opinion of the
Board, the Employee is guilty of the conduct described in subparagraph (a)
above, and specifying the particulars thereof in detail.


(c)           No action or inaction shall be deemed the basis for Cause unless
the Employee is terminated therefor within 120 days after such action or
omission is known to the Chief Executive Officer of the Company.


(d)           In the event that the existence of Cause shall become an issue in
any action or proceeding between the Company and the Employee, the Company
shall, notwithstanding the finding of the Board referenced above, have the
burden of establishing that the actions or inactions deemed the basis for Cause
did in fact occur and do constitute Cause and that the Company has satisfied the
procedural requirements of this provision.  The satisfaction of the Company’s
burden shall require clear and convincing evidence.  Any purported termination
of employment of the Employee by the Company which does not meet each and every
substantive and procedural requirement of this provision shall be treated for
all purposes under this Agreement as a termination of employment without Cause.
 
1.4           Change of Control.  “Change of Control” shall mean:


(a)           the acquisition by any Person of Beneficial Ownership of 30% or
more of the outstanding shares of the Company’s Common Stock, $1.00 par value
per share (the “Common Stock”), or 30% or more of the combined voting power of
the Company’s then outstanding securities entitled to vote generally in the
election of directors; provided, however, that for purposes of this subsection
(a), the following acquisitions shall not constitute a Change of Control:


(i)           any acquisition (other than a Business Combination which
constitutes a Change of Control under Section 1.4(c) hereof) of Common Stock
directly from the Company,


(ii)            any acquisition of Common Stock by the Company or its
subsidiaries,


(iii)           any acquisition of Common Stock by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or


(iv)           any acquisition of Common Stock by any corporation pursuant to a
Business Combination that does not constitute a Change of Control under Section
1.4(c) hereof; or


(b)           individuals who, as of the Restatement Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Restatement Date whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board shall be considered a member of
the Incumbent Board, unless such individual’s initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Incumbent
Board; or


(c)           consummation of a reorganization, share exchange, merger or
consolidation (including any such transaction involving any direct or indirect
subsidiary of the Company), or sale or other disposition of all or substantially
all of the assets of the Company (a “Business Combination”); provided, however,
that in no such case shall any such transaction constitute a Change of Control
if immediately following such Business Combination,


(i)           the individuals and entities who were the Beneficial Owners of the
Company’s outstanding common stock and the Company’s voting securities entitled
to vote generally in the election of directors immediately prior to such
Business Combination have direct or indirect Beneficial Ownership, respectively,
of more than 50% of the then outstanding shares of common stock, and more than
50% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, of the Post-Transaction
Corporation (as defined in Section 1.11 hereof), and


(ii)           except to the extent that such ownership existed prior to the
Business Combination, no Person (excluding the Post-Transaction Corporation and
any employee benefit plan or related trust of either the Company, the
Post-Transaction Corporation or any subsidiary of either corporation)
Beneficially Owns, directly or indirectly, 20% or more of the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or 20% or more of the combined voting power of the then outstanding
voting securities of such corporation, and


(iii)           at least a majority of the members of the board of directors of
the Post-Transaction Corporation were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or


(d)           approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
 
1.5           Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.


1.6           Company.  “Company” shall mean CenturyTel, Inc. and shall include
any successor to or assignee of (whether direct or indirect, by purchase, share
exchange, merger, consolidation or otherwise) all or substantially all of the
assets or business of the Company that assumes and agrees to perform this
Agreement by operation of law or otherwise.


1.7           Disability.  “Disability” shall mean a condition that would
entitle the Employee to receive benefits under the long-term disability
insurance policy applicable to the Company’s officers at the time either because
the Employee is totally disabled or partially disabled, as such terms are
defined in the policy then in effect.  If the Company has no long-term
disability plan in effect, “Disability” shall occur if (a) the Employee is
rendered incapable because of physical or mental illness of satisfactorily
discharging his duties and responsibilities to the Company for a period of 90
consecutive days, (b) a duly qualified physician chosen by the Company and
acceptable to the Employee or his legal representatives so certifies in writing,
and (c) the Board determines that the Employee has become disabled.


1.8           Employment Term.  “Employment Term” shall mean the period
commencing on the date of a Change of Control and ending on the third
anniversary of such date.


1.9           Good Reason.  (a)  Any act or failure to act by the Company or its
Affiliates specified in this Section 1.9 shall constitute “Good Reason” unless
the Employee shall otherwise expressly agree in a writing that specifically
refers to this Section 1.9:
 
(i)           Any failure of the Company or its Affiliates to provide the
Employee with a position, authority, duties and responsibilities at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the 180­-day period immediately
preceding the Change of Control.  The Employee’s position, authority, duties and
responsibilities after a Change of Control shall not be considered commensurate
in all material respects with the Employee’s position, authority, duties and
responsibilities prior to a Change of Control unless after the Change of Control
the Employee holds an equivalent position with, and exercises substantially
equivalent authority, duties and responsibilities on behalf of, either the
Post-Transaction Corporation or the Company;


(ii)           The assignment to the Employee of any duties inconsistent in any
material respect with the Employee’s position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities as
contemplated by Section 3.1(b) of this Agreement, or any other action that
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith that the Company remedies within 10 days after its receipt of
written notice thereof from the Employee;


(iii)           A material increase in the Employee’s responsibilities or duties
without a commensurate increase in total compensation;


(iv)           Any failure by the Company to comply with and satisfy Sections
4.1 (c) or (d) of this Agreement;


(v)           Any failure by the Company or its Affiliates to comply with any of
the other provisions of this Agreement, other than an isolated, insubstantial
and inadvertent failure not occurring in bad faith that the Company remedies
within 10 days after its receipt of written notice thereof from the Employee;


(vi)            Any directive requiring the Employee to be based at any office
or location other than as provided in Section 3.1(b)(ii) hereof or requiring the
Employee to travel on business to a substantially greater extent than required
immediately prior to the Change of Control; or


(vii)           Any purported termination of the Employee’s employment otherwise
than as expressly permitted by this Agreement.


(b)           For purposes of this Section 1.9, any good faith determination of
“Good Reason” made by the Employee shall be conclusive and binding for all
purposes, unless the Company establishes by clear and convincing evidence that
the Employee did not have any reasonable basis for such determination.


(c)           No action or inaction by the Company shall be deemed the basis for
Good Reason unless the Employee asserts his right hereunder to terminate
employment with Good Reason prior to the first anniversary of the date on which
the Employee obtained actual knowledge of such act or omission.  Except as
otherwise provided in the prior sentence, neither the Employee’s continued
employment with the Company or its Affiliates nor any delay in the Employee’s
assertion of his rights to terminate employment with Good Reason shall be deemed
to constitute a waiver of any of the Employee’s rights hereunder.


(d)           Anything in this Agreement to the contrary notwithstanding, a
resignation by the Employee for any reason during the 30-day period immediately
following the first anniversary of the Change of Control shall be deemed to be a
termination for Good Reason and the Employee shall be entitled to receive all
payments and benefits hereunder associated therewith.


1.10           Person.  “Person” shall mean a natural person or entity, and
shall also mean the group or syndicate created when two or more Persons act as a
syndicate or other group (including, without limitation, a partnership or
limited partnership) for the purpose of acquiring, holding, or disposing of a
security, except that “Person” shall not include an underwriter temporarily
holding a security pursuant to an offering of the security.


1.11           Post-Transaction Corporation.  Unless a Change of Control results
from a Business Combination (as defined in Section 1.4(c) hereof),
“Post-Transaction Corporation” shall mean the Company after the Change of
Control.  If a Change of Control results from a Business Combination,
“Post-Transaction Corporation” shall mean the corporation or other entity
resulting from the Business Combination unless, as a result of such Business
Combination, an ultimate parent corporation controls such resulting entity, the
Company or all or substantially all of the Company’s assets either directly or
indirectly, in which case “Post-Transaction Corporation” shall mean such
ultimate parent corporation.


1.12           Specified Employee.  “Specified Employee” shall mean the Employee
if the Employee is a key employee under Treasury Regulations Section 1.409A-1(i)
because of final and binding action taken by the Board or its Compensation
Committee, or by operation of law or such regulation.


ARTICLE II
STATUS OF CHANGE OF CONTROL AGREEMENTS


Notwithstanding any provisions thereof, as of the Restatement Date, this
Agreement amends and restates the Original Agreement and supersedes any and all
prior agreements between the Company and the Employee that provide for severance
benefits in the event of a Change of Control of the Company, as defined therein.
 


ARTICLE III
CHANGE OF CONTROL BENEFITS


3.1           Employment Term and Capacity after Change of Control.  (a)  This
Agreement was originally effective as of the Agreement Date and has been in
effect continuously thereafter. Commencing on January 1, 2002 and each January 1
thereafter, the term of this Agreement has been and shall automatically be
extended for one additional year unless, not later than June 30 of the preceding
year, the Company shall have given written notice that it does not wish to
extend this Agreement; provided, further, that, notwithstanding any such
non-extension notice by the Company, if a Change of Control of the Company shall
have occurred during the original or extended term of this Agreement, this
Agreement shall continue in effect through the third anniversary of the Change
of Control, subject to any earlier termination of the Employee’s status as an
employee pursuant to this Agreement; provided, further, that in no event shall
any termination of this Agreement result in any forfeiture of rights that
accrued prior to the date of termination.


(b)           During the Employment Term, the Company hereby agrees to continue
the Employee in its employ, subject to the terms and conditions of this
Agreement.  During the Employment Term, (i) the Employee’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 180-day period immediately preceding the Change of Control and (ii) the
Employee’s services shall be performed during normal business hours at the
location of the Company’s principal executive office at the time of the Change
of Control, or the office or location where the Employee was employed
immediately preceding the Change of Control or any relocation of any such site
to a location that is not more than 35 miles from its location at the time of
the Change of Control.  The Employee’s position, authority, duties and
responsibilities after a Change of Control shall not be considered commensurate
in all material respects with the Employee’s position, authority, duties and
responsibilities prior to a Change of Control unless after the Change of Control
the Employee holds an equivalent position with, and exercises substantially
equivalent authority, duties and responsibilities on behalf of, either the
Post-Transaction Corporation or the Company.


3.2           Compensation and Benefits.  During the Employment Term, the
Employee shall be entitled to the following compensation and benefits:


(a)           Base Salary.  The Employee shall receive an annual base salary
(“Base Salary”), which shall be paid in at least monthly installments.  The Base
Salary shall initially be equal to 12 times the highest monthly base salary that
was paid or is payable to the Employee, including any base salary which has been
earned but deferred by the Employee, by the Company and its Affiliates with
respect to any month in the 12-month period ending with the month that
immediately precedes the month in which the Change of Control occurs.  During
the Employment Term, the Employee’s Base Salary shall be reviewed at such time
as the Company undertakes a salary review of his peer employees (but at least
annually), and, to the extent that salary increases are granted to his peer
employees of the Company (or have been granted during the immediately preceding
12-month period to his peer employees of any Affiliate of the Company), the
Employee shall be granted a salary increase commensurate with any increase
granted to his peer employees of the Company and its Affiliates.  Any increase
in Base Salary shall not serve to limit or reduce any other obligation to the
Employee under this Agreement.  Base Salary shall not be reduced during the
Employment Term (whether or not any increase in Base Salary occurs) and, if any
increase in Base Salary occurs, the term Base Salary as utilized in this
Agreement shall refer to Base Salary as so increased from time to time.


(b)           Annual Bonus.  In addition to Base Salary, the Employee shall be
awarded, for each fiscal year ending during the Employment Term, an annual cash
bonus (the “Bonus”) in an amount at least equal to the average of the annual
bonuses paid to the Employee with respect to the three fiscal years that
immediately precede the year in which the Change of Control occurs under the
Company’s annual bonus plan, or any comparable bonus under a successor plan;
provided, however, that if the Company has never paid an annual bonus for a full
year to the Employee, the Employee shall be awarded a Bonus in an amount at
least equal to the target bonus for which the Employee is eligible for the
fiscal year in which the Change of Control occurs, assuming achievement at the
target level of the objective performance goals established with respect to such
bonus and achievement of 100% of any subjective performance goals or criteria
otherwise applicable with respect to such bonus.  Each such Bonus shall be paid
after the end of the fiscal year and no later than the 15th day of the third
month of the fiscal year next following the fiscal year for which the Bonus is
awarded, unless the Employee shall timely elect to defer the receipt of such
Bonus pursuant to the CenturyTel, Inc. Supplemental Dollars & Sense Plan.  For
purposes of determining the value of any annual bonuses paid to the Employee in
any year preceding the year in which the Change of Control occurs, all cash and
stock bonuses earned by the Employee shall be valued as of the date of the
grant.


(c)           Fringe Benefits.  The Employee shall be entitled to fringe
benefits (including, but not limited to, any cash payments made in lieu thereof)
commensurate with those provided to his peer employees of the Company and its
Affiliates, but in no event shall such fringe benefits be less favorable than
the most favorable of those provided by the Company and its Affiliates for the
Employee at any time during the one-year period immediately preceding the Change
of Control or, if more favorable to the Employee, those provided generally at
any time after the Change of Control to his peer employees of the Company and
its Affiliates.


(d)           Expenses.  The Employee shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Employee in accordance
with the most favorable agreements, policies, practices and procedures of the
Company and its Affiliates in effect for the Employee at any time during the
one-year period immediately preceding the Change of Control or, if more
favorable to the Employee, as in effect generally at any time thereafter with
respect to his peer employees of the Company and its Affiliates.


(e)           Benefit Plans.  (i) The Employee shall be entitled to participate
in all incentive, savings and retirement plans, practices, policies and programs
applicable generally to his peer employees of the Company and its Affiliates,
but in no event shall such plans, practices, policies and programs provide the
Employee with incentive opportunities (measured with respect to both regular and
special incentive opportunities to the extent that any such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable than the most favorable of those provided by the Company
and its Affiliates for the Employee under any agreements, plans, practices,
policies and programs as in effect at any time during the one-year period
immediately preceding the Change of Control or, if more favorable to the
Employee, those provided generally at any time after the Change of Control to
his peer employees of the Company and its Affiliates.
 
(ii)           The Employee and his family shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its Affiliates (including,
without limitation, medical, prescription drug, dental, disability, salary
continuance, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to his peer
employees of the Company and its Affiliates, but in no event shall such plans,
practices, policies and programs provide the Employee and his family with
benefits, in each case, less favorable than the most favorable of those
agreements, plans, practices, policies and programs in effect for the Employee
and his family at any time during the one-year period immediately preceding the
Change of Control or, if more favorable to the Employee and his family, those
provided generally at any time after the Change of Control to his peer employees
of the Company and its Affiliates.


(iii)            Without limiting the generality of the Company’s obligations
under this subsection (e), the Company shall comply with all of its obligations
under the benefit plans, practices, policies and programs of the Company and its
Affiliates that arise in connection with a Change of Control of the Company,
including without limitation all obligations that require the Company to (A)
fully vest participants under the Company’s qualified or non-qualified
retirement plans, (B) fully vest employees meeting certain age and service
requirements with post-retirement medical, dental and life insurance, or (C)
extend the benefits described in Section 3.5.


(f)           Office and Support Staff.  The Employee shall be entitled to an
office or offices of a size and with furnishings and other appointments, and to
secretarial and other assistance, commensurate with those provided to his peer
employees of the Company and its Affiliates.


(g)           Vacation.  The Employee shall be entitled to paid vacation in
accordance with the most favorable agreements, plans, policies, programs and
practices of the Company and its Affiliates as in effect for the Employee at any
time during the one-year period immediately preceding the Change of Control or,
if more favorable to the Employee, as in effect generally at any time thereafter
with respect to his peer employees of the Company and its Affiliates.


(h)           Indemnification.  If, in connection with any agreement related to
a transaction that will result in a Change of Control of the Company, an
undertaking is made to provide the Board with rights to indemnification from the
Company (or from any other party to such agreement), the Employee shall, by
virtue of this Agreement, be entitled to the same rights to indemnification as
are provided to the Board pursuant to such agreement.  Otherwise, the Employee
shall be entitled to indemnification rights on terms no less favorable to the
Employee than those available under any Company indemnification agreements or
the articles of incorporation, bylaws or resolutions of the Company at any time
after the Change of Control to his peer employees of the Company.  Such
indemnification rights shall be with respect to all claims, actions, suits or
proceedings to which the Employee is or is threatened to be made a party that
arise out of or are connected to his services at any time prior to the
termination of his employment, without regard to whether such claims, actions,
suits or proceedings are made, asserted or arise during or after the Employment
Term.


(i)           Directors and Officers Insurance.  If, in connection with any
agreement related to a transaction that will result in a Change of Control of
the Company, an undertaking is made to provide the Board with continued coverage
following the Change of Control under one or more directors and officers
liability insurance policies, then the Employee shall, by virtue of this
Agreement, be entitled to the same rights to continued coverage under such
directors and officers liability insurance policies as are provided to the
Board, and the Company shall take any steps necessary to give effect to this
provision.  Otherwise, the Company shall agree to cover the Employee under any
directors and officers liability insurance policies as are provided generally at
any time after the Change of Control to his peer employees of the Company.
 
3.3           Obligations upon Termination after a Change of Control.


(a)           Termination by Company for Reasons other than Death, Disability or
Cause or by the Employee for Good Reason.  If, after a Change of Control and
during the Employment Term, the Company or any of its Affiliates terminates the
Employee’s employment, as defined in Treasury Regulations 1.409A-1(h)(1)
("Separation from Service"), other than for Cause, death or Disability, or the
Employee terminates employment for Good Reason, subject to Section 3.6,


(i)            Subject to the six-month delay rule in Section 3.3(d), if
applicable, the Company shall pay to the Employee in a lump sum in cash within
five business days of the date of termination an amount equal to three times the
sum of (i) the amount of Base Salary in effect pursuant to Section 3.2(a) hereof
at the date of termination, plus (ii) the greater of (x) the average of the
annual bonuses paid or to be paid to the Employee with respect to the
immediately preceding three fiscal years or (y) the target Bonus for which the
Employee is eligible for the fiscal year in which the date of termination
occurs, assuming achievement at the target level of the objective performance
goals established with respect to such bonus and achievement of 100% of any
subjective performance goals or criteria otherwise applicable with respect to
such bonus; provided, however, that, if the Employee has in effect a deferral
election with respect to any percentage of the annual bonus which would
otherwise become payable with respect to the fiscal year in which termination
occurs, such lump sum payment shall be reduced by an amount equal to such
percentage times the bonus component of the lump sum payment (which reduction
amount shall be deferred in accordance with such election);


(ii)           the Company shall pay to the Employee in a lump sum in cash
within five business days of the date of termination, but in no case later than
the 15th day of the third month following the end of the fiscal year of the
Company in which the termination occurs, an amount calculated by multiplying the
annual bonus that the Employee would have earned with respect to the entire
fiscal year in which termination occurs, assuming achievement at the target
level of the objective performance goals established with respect to such bonus
and achievement of 100% of any subjective performance goals or criteria
otherwise applicable with respect to such bonus, by the fraction obtained by
dividing the number of days in such year through the date of termination by 365;
provided, however, that, if the Employee has in effect a deferral election with
respect to any percentage of the annual bonus which would otherwise become
payable with respect to the fiscal year in which termination occurs, such lump
sum payment shall be reduced by an amount equal to such percentage times the
lump sum payment (which reduction amount shall be deferred in accordance with
such election);


(iii)           if, at the date of termination, the Company shall not yet have
paid to the Employee (or deferred in accordance with any effective deferral
election by the Employee) an annual bonus with respect to a fully completed
fiscal year, the Company shall pay to the Employee in a lump sum in cash within
five business days of the date of termination but in no case after the 15th day
of the third month following the end of the fiscal year of the Company in which
the termination occurs, an amount determined as follows: (i) if the Board
(acting directly or indirectly through any committee or subcommittee) shall have
already determined the amount of such annual bonus, such amount shall be paid,
and (ii) if the Board shall not have already determined the amount of such
annual bonus, the amount to be paid shall be the greater of the amount provided
under Section 3.2(b) hereof or the annual bonus that the Employee would have
earned with respect to such completed fiscal year, based solely upon the actual
level of achievement of the objective performance goals established with respect
to such bonus and assuming the achievement of 100% of any subjective performance
goals or criteria otherwise applicable with respect to such bonus; provided,
however, that, if the Employee has in effect a deferral election with respect to
any percentage of the annual bonus which would otherwise become payable with
respect to such completed fiscal year, such lump sum payment shall be reduced by
an amount equal to such percentage times the lump sum payment (which reduction
amount shall be deferred in accordance with such election); provided, further,
that any payment under this subsection (iii) (or any payment under any other
provision of this Agreement calculated by reference to prior or target bonus
amounts) shall be payable notwithstanding any provision to the contrary set
forth in any bonus plan or program of the Company;


(iv)           for a period of three years following the date of termination of
employment, or such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy (the “Continuation Period”), the
Company shall at its expense continue on behalf of the Employee and his
dependents and beneficiaries the life insurance, disability, medical, dental and
hospitalization benefits (including any benefit under any individual benefit
arrangement that covers medical, dental or hospitalization expenses not
otherwise covered under any general Company plan) provided (x) to the Employee
at any time during the one-year period prior to the Change in Control or at any
time thereafter or (y) to other similarly-situated employees who continue in the
employ of the Company or its Affiliates during the Continuation Period.  If the
Employee is a Specified Employee governed by Section 3.3(d), to the extent that
any benefits provided to the Employee under this Section 3.3(a)(iv) are taxable
to the Employee, then, with the exception of medical insurance benefits, the
value of the aggregate amount of such taxable benefits provided to the Employee
pursuant to this Section 3.3(a)(iv) during the six month period following the
date of termination shall be limited to the amount specified by Code Section
402(g)(1)(B) for the year in which the termination occurred.  Employee shall pay
the cost of any benefits that exceed the amount specified in the previous
sentence during the six month period following the date of termination, and
shall be reimbursed in full by the Company during the seventh month after the
date of termination.  The coverage and benefits (including deductibles and
costs) provided in this Section 3.3(a)(iv) during the Continuation Period shall
be no less favorable to the Employee and his dependents and beneficiaries than
the most favorable of such coverages and benefits during any of the periods
referred to in clauses (x) or (y) above; provided, however, in the event of the
disability of the Employee during the Continuation Period, disability benefits
shall, to the maximum extent possible, not be paid for the Continuation Period
but shall instead commence immediately following the end of the Continuation
Period.  For purposes of determining eligibility (but not the time of
commencement of benefits) of the Employee for retiree benefits pursuant to such
plans, practices, programs and policies, the Employee shall be considered to
have remained employed until three years after the date of termination and to
have retired on the last day of such period.  The Company’s obligation hereunder
with respect to the foregoing benefits shall be limited to the extent that the
Employee obtains any such benefits pursuant to a subsequent employer’s benefit
plans, in which case the Company may reduce the coverage of any benefits it is
required to provide the Employee hereunder as long as the aggregate coverages
and benefits of the combined benefit plans is no less favorable to the Employee
than the coverages and benefits required to be provided hereunder.  At the end
of the Continuation Period, the Employee shall have assigned to him, at no cost
and with no apportionment of prepaid premiums, any assignable insurance owned by
the Company that relates specifically to the Employee unless such assignment is
inconsistent with the terms of any split dollar arrangement with the
Employee.  The Employee will be eligible for coverage under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) at the end of the Continuation
Period or earlier cessation of the Company’s obligation under the foregoing
provisions of this Section 3.3(a)(iv) (or, if the Employee shall not be so
eligible for any reason, the Company will provide equivalent coverage).


(v)           the Company at its cost shall provide to the Employee outplacement
assistance by a reputable firm specializing in such services for the period
beginning with the termination of employment and ending upon the lapse of the
Employment Term; and


(vi)           the Company shall discharge its obligations under all other
applicable sections of this Article III, including Sections 3.4, 3.5, 3.6 and
3.7.
 
To the extent that the amounts payable under Section 3.3(a) (iv) and (v),
Section 3.6(g) and Section 3.7 are deemed to be reimbursements and other
separation payments under Treasury Regulations Section 1.409A-1(b)(9)(v), they
shall not be deemed to provide for the deferral of compensation governed by Code
Section 409A.  If they do constitute deferral of compensation governed by Code
Section 409A, they shall be deemed to be reimbursements or in-kind benefits
governed by Treasury Regulations Section 1.409A-3(i)(1)(iv).  If the previous
sentence applies, (i) the amount of expenses eligible for reimbursement or
in-kind benefits provided during the Employee’s taxable year shall not affect
the expenses eligible for reimbursement or in-kind benefits in any other taxable
year, (ii) the reimbursement of an eligible expense must be made on or before
the last day of the Employee's taxable year following the taxable year in which
the expense was incurred and (iii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.


The payments and benefits provided in this Section 3.3(a) and under all of the
Company’s employee benefit and compensation plans shall be without regard to any
plan amendment made after any Change of Control that adversely affects in any
manner the computation of payments and benefits due the Employee under such plan
or the time or manner of payment of such payments and benefits.  After a Change
of Control no discretionary power of the Board or any committee thereof shall be
used in a way (and no ambiguity in any such plan shall be construed in a way)
which adversely affects in any manner any right or benefit of the Employee under
any such plan.  If the Employee becomes entitled to receive benefits under this
Section 3.3(a), the Company shall not be required to make any cash severance
payment under any other severance or salary continuation policy, plan, agreement
or arrangement in favor of other officers or employees of the Company or its
Affiliates unless such other policy, plan, agreement or arrangement expressly
provides to the contrary in a provision that specifically states that it is
intended to override the limitation of this sentence.
 
(b)           Death; Disability; Termination for Cause; or Voluntary
Termination.  If, after a Change of Control and during the Employment Term, the
Employee’s status as an employee is terminated (i) by reason of the Employee’s
death or Disability, (ii) by the Company for Cause or (iii) voluntarily by the
Employee other than for Good Reason, this Agreement shall terminate without
further obligation to the Employee or the Employee’s legal representatives
(other than the timely payment or provision of those already accrued to the
Employee, imposed by law or imposed pursuant to employee benefit or compensation
plans, programs, practices, policies or agreements maintained by the Company or
its Affiliates).


(c)           Notice of Termination.  Any termination by the Company for Cause
or by reason of the Employee’s Disability, or by the Employee for Good Reason,
shall be communicated by a Notice of Termination to the other party given in
accordance with Section 4.2 of this Agreement.  For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Employee’s employment under the
provision so indicated and (iii) if the effective date of the termination is
other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than 30 days after the giving of such notice),
provided that the effective date for any termination by reason of the Employee’s
Disability shall be the 30th day after the giving of such notice, unless prior
to such 30th day the Employee shall have resumed the full-time performance of
his duties.  The failure by the Employee or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Cause, Disability or Good Reason shall not waive any right of the Employee or
the Company, respectively, hereunder or preclude the Employee or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Employee’s or the Company’s rights hereunder.


(d)           Six Month Delay for Specified Employees.  Notwithstanding any
other provision hereof, payments hereunder which constitute deferred
compensation under Code Section 409A and the Treasury Regulations thereunder and
which are not exempt from coverage by Code Section 409A and the Treasury
Regulations thereunder shall commence, if Employee is then a Specified Employee
and payment is triggered by his Separation from Service, on the first day of the
seventh month following the date of the Specified Employee’s Separation from
Service, or, if earlier, the date of death of the Specified Employee.  On the
first day of such seventh month or on the first day of the month following the
earlier death of the Specified Employee, the Specified Employee or his estate or
spouse, as the case may be, shall be paid in a lump sum the amount that the
Specified Employee would have been paid hereunder over the preceding six months
(or, if earlier, the months preceding the date of death) but for the fact that
he was a Specified Employee.  Nevertheless, for all other purposes of this
Agreement, the payments shall be deemed to have commenced on the date they would
have had the Employee not been a Specified Employee, and payment of any
remaining benefits shall be made as otherwise scheduled hereunder.
 
3.4           Accrued Obligations and Other Benefits.  It is the intent of this
Agreement that upon termination of employment for any reason following a Change
of Control the Employee or his legal representatives be entitled to receive
promptly, and in addition to any other benefits specifically provided, (a) the
Employee’s Base Salary through the date of termination to the extent not
theretofore paid, (b) any accrued vacation pay, to the extent not theretofore
paid, and (c) any other amounts or benefits required to be paid or provided or
which the Employee or his legal representatives are entitled to receive under
any plan, program, policy, practice or agreement of the Company, including
without limitation all payments required to be made under the Company’s
supplemental executive retirement plan.


3.5           Stock Options and Other Incentives.  The foregoing benefits
provided for in this Article III are intended to be in addition to the value or
benefit of any stock options, restricted stock, performance shares or similar
awards, the exercisability, vesting or payment of which is accelerated or
otherwise enhanced upon a Change of Control pursuant to the terms of any stock
option, incentive or other similar plan or agreement heretofore or hereafter
adopted by the Company or the Post-Transaction Corporation; provided, however,
that, upon any termination of the Employee other than for Cause within three
years following a Change of Control, all of the Employee’s then-outstanding
vested stock options, whether granted before or during the Employment Term,
shall remain exercisable until the later of the 190th day after the termination
date or the end of the exercise period provided for in the applicable option
agreement or plan as then in effect, but in no event shall such exercise period
continue after the date on which such options would have expired if the Employee
had remained an employee of the Company, the Post-Transaction Corporation or one
of their respective Affiliates.


3.6            Excise Tax Provision.  (a)  Notwithstanding any other provisions
of this Agreement, if a Change of Control occurs during the original or extended
term of this Agreement, in the event that any payment or benefit received or to
be received by the Employee in connection with the Change of Control or the
termination of the Employee’s employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
Person whose actions result in the Change of Control or any Person Affiliated
with the Company or such Person) (all such payments and benefits, including
without limitation the payments and benefits under Sections 3.3(a), 3.4(b),
3.4(c), 3.5 and 3.7 hereof, being hereinafter called “Payments”) would be
subject (in whole or in part) to an excise tax imposed by section 4999 of the
Code or any interest or penalties are incurred by the Employee with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), the Company shall
pay to the Employee at the time specified in paragraph (d) below an additional
amount (the “Gross-up Payment”) such that the net amount retained by the
Employee, after deduction of any Excise Tax on the Payments and all taxes
(including any interest or penalties imposed with respect to such taxes),
including without limitation any federal, state and local income or payroll tax
and any Excise Tax, imposed upon the Gross-up Payment provided for by this
paragraph (a), but before deduction of any federal, state and local income or
payroll tax on the Payments, shall be equal to the Payments.  Notwithstanding
any other provision hereof, the Gross-Up Payments (including any additional
Gross-up Payment pursuant to Section 3.6(e)) must be paid no later than the end
of the Employee’s taxable year next following the Employee’s taxable year in
which the Employee remits the related taxes, as required by Treasury Regulations
Section 1.409A-3(i)(1)(v).
 
(b)           For purposes of determining whether any of the Payments and the
Gross-up Payment (collectively, the “Total Payments”) will be subject to the
Excise Tax and the amount of such Excise Tax, (i) the Total Payments shall be
treated as “parachute payments” within the meaning of section 280G(b)(2) of the
Code, and all “excess parachute payments” within the meaning of section
280G(b)(1) shall be treated as subject to the Excise Tax, except to the extent
that in the opinion of tax counsel selected by the Company’s independent
auditors (“Auditors”) and reasonably acceptable to the Employee (“Tax Counsel”)
such Total Payments (in whole or in part) do not constitute “parachute
payments”, or such “excess parachute payments” (in whole or in part) are not
subject to the Excise Tax and (ii) the value of any non-cash benefits or any
deferred payment or benefit shall be determined by the Auditors in accordance
with the principles of sections 280G(d)(3) and (4) of the Code.  The Auditors
shall perform the calculations in conformance with the foregoing provisions and
within 15 business days of the date that any Payments are made under this
Agreement shall provide the Employee with a detailed written statement setting
forth the manner in which the Total Payments are calculated and the basis for
such calculations, including without limitation any opinions or other advice the
Company has received from Tax Counsel, the Auditors or other advisors or
consultants (and any such opinions or advice which are in writing shall be
attached to the statement).


(c)           For purposes of determining the amount of the Gross-up Payment,
the Employee shall be deemed to pay federal income taxes at the highest marginal
rates of federal income taxation applicable to individuals in the calendar year
in which the Gross-up Payment is to be made and state and local income taxes at
the highest marginal rates of taxation in the state and locality of the
Employee’s residence in the calendar year in which the Gross-up Payment is to be
made, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes, taking into account any
limitations applicable to individuals subject to federal income tax at the
highest marginal rates.


(d)           The initial Gross-up Payment, if any, as determined pursuant to
this Section 3.6, shall be paid to the Employee within five days of the receipt
of the Auditors’ determination.  If the Auditors determine that no Excise Tax is
payable by the Employee, the Company shall cause the Auditors to furnish the
Employee with an opinion that failure to report any Excise Tax on the Employee’s
applicable federal income tax return would not result in the imposition of a
negligence or similar penalty.


(e)           If it is established pursuant to a final determination of a court
or Internal Revenue Service proceeding or the written opinion of Tax Counsel
that the Excise Tax is less than the amount taken into account hereunder at the
time the Gross-up Payment is made, the Employee shall repay to the Company
within 30 days of the Employee’s receipt of notice of such final determination
or opinion the portion of the Gross-up Payment attributable to such reduction
(plus the portion of the Gross-up Payment attributable to the Excise Tax,
federal, state and local income tax and Excise Tax imposed on the portion of the
Gross-up Payment being repaid by the Employee if such repayment results in a
reduction of Excise Tax or federal, state and local income tax), plus interest
on the amount of such repayment at the rate provided in section 1274(b)(2)(B) of
the Code.  Notwithstanding the foregoing, in the event any portion of the
Gross-up Payment to be refunded to the Company has been paid to any federal,
state and local tax authority, the payment thereof (and related amounts) shall
not be required until actual refund or credit of such portion has been made to
the Employee, and interest payable to the Company shall not exceed the interest
received or credited to the Employee by such tax authority for the period that
it held such portion.  The Employee and the Company shall endeavor to mutually
agree upon the course of action to be pursued (and the method of allocating the
expense thereof) if the Employee’s claim for refund or credit is denied.  If it
is established pursuant to a final determination of a court or an Internal
Revenue Service proceeding or the written opinion of Tax Counsel that the Excise
Tax exceeds the amount taken into account hereunder at the time the Gross-up
Payment is made (including by reason of any payment the existence or amount of
which cannot be determined at the time of the Gross-up Payment), the Company
shall make an additional Gross-up Payment in respect of such excess (plus any
interest or penalties payable with respect to such excess), as determined by the
Auditors, within 30 days of the Company’s receipt of notice of such final
determination or opinion.


(f)           In the event of any controversy with the Internal Revenue Service
(or other taxing authority) with regard to the Excise Tax, the Employee shall
permit the Company to control issues relating to the Excise Tax (at its
expense), provided that such issues do not potentially materially adversely
affect the Employee, but the Employee shall control any other issues.  In the
event that the issues are interrelated, the Employee and the Company shall in
good faith cooperate so as not to jeopardize resolution of either issue, but if
the parties cannot agree, the Employee shall make the final determination with
regard to the issues.  In the event of any conference with any taxing authority
as to the Excise Tax or associated income taxes, the Employee shall permit a
representative of the Company to accompany the Employee, and the Employee and
the Employee’s representative shall cooperate with the Company and its
representative.  The Company and the Employee shall promptly deliver to each
other copies of any written communications, and summaries of any verbal
communications, with any taxing authority regarding the Excise Tax covered by
this Section 3.6.


(g)           The Company shall be responsible for all charges of the Tax
Counsel and the Auditors.  The timing of any payments pursuant to this
subsection (g) shall be governed by Section 3.3(a)


(h)           Notwithstanding any other provision in this Agreement to the
contrary, if it is determined by the Auditors that the gross-up provisions in
this Section 3.6 as they relate to the accelerated vesting of nonqualified stock
options or restricted stock issued by the Company would be the sole reason
precluding the use by the Company of the pooling of interests method of
accounting, then the tax gross-up provisions of this Section 3.6 shall not apply
to such nonqualified stock options or restricted stock as the case may be,
unless the Gross-up Payment can be altered, modified or delayed to allow it to
be paid without precluding the use of the pooling of interest method of
accounting.  The Company will use its best efforts to alter, modify, or delay
the payment so that the Gross-up Payment can be made.
 
3.7           Legal Fees.  The Company agrees to pay as incurred, to the full
extent permitted by law, all legal fees and other expenses (including expert
witness and accounting fees) which the Employee may reasonably incur as a result
of any contest (regardless of the outcome thereof) by the Company, the Employee
or others of the validity or enforceability of, or liability under, any
provision of this Agreement (including as a result of any contest by the
Employee about the amount or timing of any payment pursuant to this Agreement)
or which the Employee may reasonably incur in connection with any tax audit or
proceeding to the extent attributable to the application of section 4999 of the
Code to any payment or benefit provided under this Agreement.  The timing of any
payments pursuant to this Section 3.7 shall be governed by Section 3.3(a).


3.8           Set-Off; Mitigation.  After a Change of Control, the obligations
of the Company and its Affiliates to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company or its Affiliates may have against the Employee or
others other than the Company’s right to reduce welfare benefits under the
circumstances described in Section 3.3(a)(iv).  It is the intent of this
Agreement that in no event shall the Employee be obligated to seek other
employment or take any other action to mitigate the amounts or benefits payable
to the Employee under any of the provisions of this Agreement.


3.9           Certain Pre-Change-of-Control Terminations.  Notwithstanding any
other provision of this Agreement, the Employee’s employment shall be deemed to
have been terminated following a Change of Control by the Company without Cause
(and the Employee shall be entitled  to receive all payments and benefits
associated therewith) if the Employee’s employment is terminated by the Company
or any of its Affiliates without Cause prior to a Change of Control (whether or
not a Change of Control actually occurs) and such termination (i) was at the
request or direction of a third party who has taken steps designed to effect a
Change of Control or otherwise arose in connection with or in anticipation of a
Change of Control or (ii) occurred after discussions with a third party
regarding a possible Change of Control transaction commenced and such
discussions produced (whether before or after such termination) either a
preliminary or definitive agreement with respect to such a transaction or a
public announcement of the pending transaction (whether or not a Change of
Control actually occurs).  If the Employee takes the position that the foregoing
sentence applies and the Company disagrees, the Company shall have the burden of
proof in any such dispute.
 
 
ARTICLE IV
MISCELLANEOUS


4.1           Binding Effect; Successors.


(a)           This Agreement shall be binding upon and inure to the benefit of
the Company and any of its successors or assigns.


(b)           This Agreement is personal to the Employee and shall not be
assignable by the Employee without the consent of the Company (there being no
obligation to give such consent) other than such rights or benefits as are
transferred by will or the laws of descent and distribution, which shall inure
to the benefit of the Employee’s legal representatives.


(c)           The Company shall require any successor to or assignee of (whether
direct or indirect, by purchase, share exchange, merger, consolidation or
otherwise) all or substantially all of the assets or businesses of the Company
(i) to assume unconditionally and expressly this Agreement and (ii) to agree to
perform or to cause to be performed all of the obligations under this Agreement
in the same manner and to the same extent as would have been required of the
Company had no assignment or succession occurred, such assumption to be set
forth in a writing reasonably satisfactory to the Employee.


(d)           The Company shall also require all entities that control or that
after the transaction will control (directly or indirectly) the Company or any
such successor or assignee to agree to cause to be performed all of the
obligations under this Agreement, such agreement to be set forth in a writing
reasonably satisfactory to the Employee.


(e)           The obligations of the Company and the Employee which by their
nature may require either partial or total performance after the expiration of
the term of the Agreement shall survive such expiration.


4.2           Notices.  All notices hereunder must be in writing and shall be
deemed to have been given upon receipt of delivery by: (a) hand (against a
receipt therefor), (b) certified or registered mail, postage prepaid, return
receipt requested, (c) a nationally recognized overnight courier service
(against a receipt therefor) or (d) telecopy transmission with confirmation of
receipt.  All such notices must be addressed as follows:


If to the Company, to:


CenturyTel, Inc.
100 CenturyTel Drive
Monroe, Louisiana 71203
Attn:  General Counsel


If to the Employee, to:


_________________.
100 CenturyTel Drive
Monroe, Louisiana  71203
(or, if the Employee is no longer employed at such address,
to the Employee’s last known principal residence reflected in
the Company’s records)


or such other address as to which any party hereto may have notified the other
in writing.


4.3           Governing Law.  This Agreement shall be construed and enforced in
accordance with and governed by the internal laws of the State of Louisiana
without regard to principles of conflict of laws.


4.4           Withholding.  The Employee agrees that the Company has the right
to withhold, from the amounts payable pursuant to this Agreement, all amounts
required to be withheld under applicable income or employment tax laws, or as
otherwise stated in documents granting rights that are affected by this
Agreement.
 
                4.5           Amendment and Compliance with Law.  No provision
of this Agreement may be modified or amended except by an instrument in writing
signed by both parties.  Notwithstanding any other provision of this Agreement,
it is the intention of the parties to this Agreement that no payment or
entitlement pursuant to this Agreement will give rise to any adverse tax
consequences to the Employee under Code Section 409A and Treasury Regulations
and other interpretive guidance issued thereunder, including that issued after
the date hereof (collectively, "Section 409A"). This Agreement and any
amendments hereto shall be interpreted to that end and (i) to the maximum extent
permitted by law, no effect shall be given to any provision herein, any
amendment hereto or any action taken hereunder in a manner that reasonably could
be expected to give rise to adverse tax consequences under Section 409A and (ii)
the parties shall take any corrective action reasonably within their control
that are necessary to avoid such adverse tax consequences.


4.6            Severability.  If any term or provision of this Agreement, or the
application thereof to any person or circumstance, shall at any time or to any
extent be invalid, illegal or unenforceable in any respect as written, the
Employee and the Company intend for any court construing this Agreement to
modify or limit such provision so as to render it valid and enforceable to the
fullest extent allowed by law.  Any such provision that is not susceptible of
such reformation shall be ignored so as to not affect any other term or
provision hereof, and the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid, illegal or unenforceable, shall not be affected thereby and
shall be valid and enforced to the fullest extent permitted by law.


4.7           Waiver of Breach.  Except as expressly provided herein to the
contrary, the failure by any party to enforce any of its rights hereunder shall
not be deemed to be a waiver of such rights, unless such waiver is an express
written waiver.  The waiver by either party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
thereof.


4.8            Remedies Not Exclusive.  No remedy specified herein shall be
deemed to be such party’s exclusive remedy, and accordingly, in addition to all
of the rights and remedies provided for in this Agreement, the parties shall
have all other rights and remedies provided to them by applicable law, rule or
regulation, including without limitation the right to claim interest with
respect to any payment not timely made hereunder.


4.9           Company’s Reservation of Rights.  The Employee acknowledges and
understands that (i) the Employee is employed at will by either the Company or
one of its Affiliates (the “Employer”), (ii) the Employee serves at the pleasure
of the board of directors of the Employer, and (iii) the Employer has the right
at any time to terminate the Employee’s status as an employee, or to change or
diminish his status during the Employment Term, subject to the rights of the
Employee to claim the benefits conferred by this Agreement.  Notwithstanding any
other provisions of this Agreement to the contrary, this Agreement shall not
entitle the Employee or his legal representatives to any severance or other
benefits of any kind prior to a Change of Control or to any such benefits if
Employee is not employed by the Company or one of its Affiliates on the date of
a Change of Control, except in each case for those rights afforded under Section
3.9.


4.10           Non-exclusivity of Rights.  Subject to Section 4.9, nothing in
this Agreement shall prevent or limit the Employee’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its Affiliates and for which the Employee may qualify, nor shall
anything herein limit or otherwise restrict such rights as the Employee may have
under any contract or agreement with the Company or any of its Affiliates.  The
Employee shall not be obligated to furnish a release of any rights or claims
against the Company or its Affiliates as a condition of receiving benefits
hereunder.


4.11           Confidentiality.  Upon receipt of the payments or benefits
contemplated by Section 3.3 hereof, the Employee agrees to refrain for a period
of three years from divulging any non-public, confidential or proprietary
information concerning the Company or its Affiliates to any Person other than
the Company, its Affiliates or their respective officers, directors or advisors,
provided that this obligation shall lapse prior to the end of such three-year
period with respect to any information that (i) is or becomes generally
available to the public other than as a result of a breach of this Section 4.11,
(ii) is or becomes available to the Employee on a non-confidential basis from a
source other than the Company or its representatives, provided that such source
is not known by the Employee to have violated any confidentiality agreement with
the Company in connection with such disclosure, or (iii) is acquired or
developed independently by the Employee without violating this Section 4.11.


4.12           Demand for Benefits.  Unless otherwise provided herein, the
payment or payments due hereunder shall be paid to the Employee without the need
for demand, and to a beneficiary upon the receipt of the beneficiary’s address
and social security number.  Nevertheless, the Employee or a Person claiming to
be a beneficiary who claims entitlement to a benefit can file a claim for
benefits hereunder with the Company.  Unless otherwise provided herein, the
Company shall accept or reject the claim within five business days of its
receipt.  If the claim is denied, the Company shall give the reason for denial
in a written notice that refers to the provision of this Agreement that forms
the basis of the denial.  If any additional information or material is necessary
to perfect the claim, the Company will identify these items in writing and
explain why such additional information is necessary.


4.13           Authority.  The Company represents and warrants that (i) the
Original Agreement was duly authorized by the Shareholder Relations Committee of
the Board and the Compensation Committee of the Board on February 21, 2000 and
by the Board on February 22, 2000, (ii) this Agreement was duly authorized by
the Compensation Committee of the Board on October 17, 2007 and by the Board on
November 14, 2007, and (iii) no other corporate proceedings are necessary to
authorize the Company’s execution, delivery and performance of this Agreement.


4.14           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.


4.15           Interpretation.  Any reference to any section of the Code or the
Treasury Regulations shall be deemed to also refer to any successor provisions
thereto.


IN WITNESS WHEREOF, the Company and the Employee have caused this Amended and
Restated Change in Control Agreement to be executed as of the Restatement Date.
 

 
CenturyTel, Inc.
     
By:______________________________
 
Glen F. Post
 
Chairman of the Board,
 
President and Chief Executive Officer
     
EMPLOYEE:
     
__________________________________
   

 
 